Citation Nr: 1629548	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis, status post-septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2005 to October 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.

When this case was before the Board in December 2013, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes that in an April 2014 decision, the RO increased the Veteran's disability rating for his allergic rhinitis from 0 percent to 10 percent, effective October 17, 2009.  However, the Veteran has not indicated he is satisfied with the rating assigned, and thus, the issue remains on appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that where the evidence indicates that a disability has worsened since a Veteran's last VA examination, a new examination is required.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the Veteran was last afforded a VA examination as to his service-connected allergic rhinitis in March 2014.  In a May 2016 statement, the Veteran's representative indicated that his allergic rhinitis symptoms had recently worsened.  Based on the indication of a worsening of symptoms, and the passage of 28 months since the Veteran's last VA examination, the Board finds that a remand for a new examination is warranted.
 
The Board notes that the Veteran's allergic rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  In this regard, the Board notes that although the Veteran underwent surgery in service to, in part, remove polyps, the medical evidence of record does not document polyps at any time during the period on appeal, which begins October 17, 2009, the day following the Veteran's discharge.  However, the Veteran has noted his physician's past statements that his polyps could return.  As such, on remand, the examiner is instructed to specifically address whether the Veteran's allergic rhinitis symptoms currently include polyps, or have included polyps at any time during the period on appeal.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the current severity of his allergic rhinitis, status post-septoplasty.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should specifically address whether the Veteran's allergic rhinitis symptoms include polyps, or have included polyps at any time following his separation from service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




